TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00684-CR


David Andrew Crum, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2004-349, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

David Andrew Crum seeks to appeal from judgments convicting him of two counts
of aggravated sexual assault.  The sentences were imposed on May 26, 2005.  Crum's pro se
notice of appeal was filed on November 1, 2006, long after the time for perfecting appeal
had expired.  See Tex. R. App. P. 26.2(a)(1).  Under the circumstances, we lack jurisdiction
to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   December 6, 2006
Do Not Publish